Citation Nr: 0914180	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-10 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Diabetes mellitus is evaluated according to Diagnostic Code 
7913.  Diabetes mellitus is evaluated under Diagnostic Code 
7913.  A 20 percent disability rating is appropriate for 
diabetes requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability rating is appropriate for diabetes requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent disability rating contemplates diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).

The Veteran's last VA examination for service-connected 
diabetes mellitus was conducted in August 2006.  The 
examination report does not indicate whether the Veteran's 
diabetes requires "regulation of activities" as required 
for a 40 percent rating under Diagnostic Code 7913.

In an April 2009 brief, the Veteran alleged that regulation 
of activities is required.  The Veteran also stated that he 
experiences more than one hypoglycemic episode per month, as 
indicated in the most recent VA examination report.    
 
The Court has held that VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The veteran is entitled to a new VA examination where there 
is evidence, including his statements, that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, given the Veteran's assertions, a new VA 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his diabetes mellitus.  The 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary diagnostic 
studies should be performed.  The examiner 
should indicate whether the Veteran 
requires insulin, oral medications, 
restricted diet, regulation of activity or 
hospitalization for hypoglycemic reactions 
or ketoacidosis.  The examiner should 
comment on whether the Veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider and should describe 
the frequency of any such visits. 

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record. If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran a supplemental 
statement of the case and afford them an 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




